Citation Nr: 0609309	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-35 574	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to an increased evaluation for the service-
connected right foot disorder, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The Board remanded this case for further development in 
August 2005.  



FINDING OF FACT

The service-connected right foot disability is shown to be 
productive of pain and limitation of function in terms of 
toe-walking; however, he did not report for a second VA 
examination, and the evidence of record does not show 
painful, unstable, or ulcerated scars or such symptoms as 
marked deformity, swelling on use, very painful callosities, 
or marked tenderness under the metatarsal heads.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected right foot disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a 
including Diagnostic Code 5279 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

In August 2005, the Board remanded this case back to the RO 
for the veteran to undergo an additional examination.  He was 
scheduled for this examination in October 2005 but failed to 
report for that examination.  

In November 2005, the RO contacted the veteran and informed 
him that he should contact the AMC to set up another 
examination.  No response was received, however.  

The Board notes that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence, such as appearing for an examination.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, in light of the veteran's failure to respond to 
the VA's efforts to assist him with the factual development 
of his claim, no further effort will be expended to assist 
him in this regard.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in July 2002 and September 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted July 2002 "duty to assist" letter was 
issued prior to the appealed  rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the absence of such notification is not prejudicial in 
this case.  The Board's decision will not impact the 
evaluation and effective date already assigned for the 
veteran's service-connected right foot disorder.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a December 1992 rating decision, the RO granted service 
connection for a right foot injury on the basis of in-service 
treatment for right metatarsalgia.  A 10 percent evaluation 
was assigned, effective in December 1992.  

During his July 2002 VA examination, the veteran reported 
worsening discomfort in the metatarsal region and ball of the 
right foot, with an occasional electrical sensation with 
walking long distances.  He did not complain of weakness, 
fatigability, flare-ups, or lack of endurance, although he 
did describe stiffness.  

The examination revealed two well-healed scars in the 2nd and 
4th metatarsal space, about one inch in length.  He had pain 
to palpation "in this area."  

There was also a small irregular scar in the proximal 
interphalangeal joint region of the 2nd, 3rd, and 4th toes.  
The proximal interphalangeal joint of each of these toes was 
fused, and at the distal interphalangeal joints there was 
fusion at 45 degrees of flexion.  

There was no evidence of pes planus, hallux valgus deformity, 
or skin breakdown.  Mild superficial varicosities were noted.  
There was no specific evidence of instability or edema.  
Ankle anterior drawer testing was negative.  Ankle and foot 
intrinsic strength was within normal limits, and there was no 
sensory deficit.  

As to gait, the veteran had a slight limp on the right and 
was unable to stand on his toes due to pain and limited 
motion.  He was able to stand on his heels with ease.  
However, he could not squat due to increased foot pain.  

The X-ray studies revealed a small ex ostosis involving the 
distal aspect of the right fourth metatarsal bone but were 
otherwise normal.  The examiner diagnosed right foot 
metatarsalgia, with continued pain and abnormalities.  

A September 2002 treatment record reflects that the veteran 
had an antalgic gait on the right and that he supinated to 
avoid pain.  The X-ray studies from October 2002 revealed 
degenerative changes of the right fourth metatarsophalangeal 
joint and head and neck of the fourth metatarsal bone with 
soft tissue calcification just medial to this, noted to 
possibly be an old hematoma.  

Subsequent medical records reflect treatment for right hammer 
toes in December 2002, with palpable pedal pulses, sharp/dull 
decreased distal digits, irritation of the dorsal forth toe, 
contracted lesser digits, and webspaces that were negative 
for maceration or fissuring.  

The veteran was also treated for extensive erythema on the 
dorsum of the right fourth toe in the same month.  Extra-
depth shoes were recommended.  In January 2003, the veteran 
requested a cane for ambulation.  

The RO has assigned a 10 percent rating for the veteran's 
foot disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5279.  
Under this section, a maximum 10 percent evaluation may be 
assigned for anterior metatarsalgia (Morton's disease), 
whether unilateral or bilateral.  

As there is no basis for an even higher evaluation under 
Diagnostic Code 5279, the Board has considered other 
sections.  

Under Diagnostic Code 5276, a 20 percent evaluation is 
assigned for severe unilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  

Under Diagnostic Code 5278, a 20 percent evaluation is 
warranted for unilateral claw foot (pes cavus), with all toes 
tending toward dorsiflexion, limitation of dorsiflexion at 
the ankle to a right angle, shortened plantar fascia, and 
marked tenderness under metatarsal heads.  

Under Diagnostic Code 5283, a 20 percent evaluation is 
granted in cases of moderately severe malunion or nonunion of 
tarsal or metatarsal bones.  

Similarly, under Diagnostic Code 5284, a 20 percent 
evaluation is assigned for moderately severe foot injuries.  

In the present case, the Board is aware that the evidence 
presently of record confirms right foot pain, a slight limp, 
and an inability to walk on toes due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  

Moreover, the October 2002 X-ray studies revealed 
degenerative changes of the right fourth metatarsophalangeal 
joint and head and neck of the fourth metatarsal bone with 
soft tissue calcification.  

However, the cited diagnostic criteria contemplate specific 
symptomatology that has not been shown to date.  Notably, 
there have been no findings of marked deformity, swelling on 
use, very painful callosities, and marked tenderness under 
the metatarsal heads.  

More broadly, there is no indication that any current 
residuals of an injury of the right foot are more than 
moderate in degree.  

Not all of these symptoms were directly addressed by the July 
2002 VA examination, and it is partially for that reason that 
the Board remanded this case for an additional examination.  

However, as noted, the veteran did not appear for that 
examination.  Findings from a more current examination, thus, 
are not available.  

In its August 2005 remand, the Board also sought to obtain 
more information regarding the veteran's foot scars so as to 
determine whether these scars would warrant separate 
evaluations on the basis of ulceration, functional 
impairment, pain, or being unstable.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805; see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Again, however, the veteran did not appear for the scheduled 
VA examination, and the findings from the prior examination 
are insufficient to establish separate compensable 
evaluations.  

Notably, there is not enough information from that 
examination report to ascertain whether the veteran's pain in 
the toe area was attributable to such scars, as opposed to 
the underlying, service-connected orthopedic disorder for 
which such pain has already been discussed.  

It is also not clear whether the erythema of the right fourth 
toe noted in December 2002 was chronic in nature or further 
disabling.  The Board will thus take no further action in 
this regard.  

The Board notes that the veteran is free to reapply for an 
increased evaluation for his service-connected right foot 
disorder at any time.  However, in the absence of cooperation 
on his part in terms of appearing for an examination, the 
Board finds that the evidence of record is insufficient to 
support an evaluation in excess of 10 percent for this 
disorder.  Accordingly, the claim for that benefit must be 
denied.  38 C.F.R. § 4.7.  



ORDER

An increased evaluation for the service-connected right foot 
disability, currently evaluated as 10 percent disabling, is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


